 CONSOLIDATED PAPERS, INCConsolidated Papers, Inc. and Office & ProfessionalEmployees International Union, Local 95, AFL-CIO. Case 30-CA-5815November 13, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND ME MBHIRSJI NKINS ANI) P NI 0Upon a charge filed on May 12, 1980,' by Office& Professional Employees International Union,Local 95, AFL-CIO, herein called the Union, andduly served on Consolidated Papers, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 30, issued a complaint on May30, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that, since at least onor about August 31, 1978, the Union has been rec-ognized as the exclusive collective-bargaining rep-resentative of certain of Respondent's employees.-On January 8, the Regional Director issued a Deci-sion and Order Granting Clarification of Bargain-ing Unit and, on January 15, a Supplemental Deci-sion and Order Granting Clarification of Bargain-ing Unit in Case 30-UC-1533to include six cus-tomer service representatives employed by Re-All datesl herein aret i 1980 unles' otherwise ndicated: All eligihblc employees engaged in office aid clcrlcal work in he f-fices of Wisconsill Rapids Division Kraft Division, Paperboard ProductsDivision. Main Office, Consoweld Corporation, and Conrsoweld Drisribu-tors. Inc. and any successors or assigns, all of which are located in thecity of Wisconsin Rapids, Wood Cunty Wisconsin. Biron Division andResearch and I)evelopment Division. which are locaited in the Village ofBiron, Wood County. Wisconsin and all eligible employees engaged iloffice aid clerical work and employees classified as Technicians in theoffices of the Wisconsin Riser Division, located i the Village of Whitingand the Township of inwood. Portage County, Wisconsin The term"eligible employees" shall he defined as "hourly paid employees engagedIn office and clerical ork " Managerial, supervisory, professional, tech-iical (other than hose cosered by the collectise-hargalining agreement).and confidential employees as defined i the Labor Manlagemen Rela-lions Act of 1947. as amended. are excluded:l Official notlice is taken of the record in the clarification proceeding.Case 30-UC 153. as the term "record" i defined i Secs 102 68 and102 69(g) of the Board's Rules aid Regulations, Series 8, as amended SeeLTV Eleitroyvremns. Inc.. 166 NLRB 938 (1967), enfd 388 2d 683 14thCir 1968) Go/lden Age B'evruge C'o, 167 NLRB 151 (1967), cnfd 415F2d 26 (51h Cir 19691 lnertpe Co. v Penellh. 269 Supp 573(ID CVa 1967) Iillhrtt (orp. 164 NR B 378 (1907). enfd 397 F 2d 91(71h Cir. I19b81 Sec 9(d) of the NLRA as amendedOn March 5, the Board deneld Resprndenl's request fr rex icvs of theRegional I)irector's Decision and O)rder and Supplement;al I)ecsiilon andOrderspondent at its Wisconsin Rapids, Wisconsin, loca-tion. The complaint further alleges that, commenc-ing on or about March 25,4and at all times thereaf-ter, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative of the em-ployees in the unit as clarified, although the Unionhas requested and is requesting it to do so. On June6, Respondent filed its answer to the complaint ad-mitting in part, and denying in part, the allegationsin the complaint. On June 23, the six customerservice representatives, by their attorney, filed withthe Regional Director a "Motion To Intervene" inthe instant case. Thereafter, on June 27, the ActingRegional Director filed an order referring theMotion To Intervene to the Board for determina-tion.Oti June 27, counsel for the General Counselfiled directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 9, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent filed a re-sponse to the Notice To Show Cause and a state-ment in support of the six employees' Motion ToIntervene, and the Charging Party filed a brief insupport of the Motion for Summary Judgment andin opposition to the Motion To Intervene. Subse-quently, in a letter dated July 31, the Board noti-fied the six customer service representatives,through their attorney, of the opportunity to file aresponse to the Notice To Show Cause. No suchresponse has been filed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent contendsthat the Board erroneously clarified the unit to in-clude the six customer service representatives. TheGeneral Counsel argues that all material issueshave been previously decided. We agree with theGeneral Counsel.5' he complaint inadverienly refers to March 29 rather than March25 as the date upon wlhich Respoidenil refused to bargain()On May 5, the six custoler service rerresenltalves filed a civil lactlonin lti It lnted States District Court o Ihe W'esler ll )istrict of Wisconi)n,seeking iiJullctlie relief frori the Iloard's action i1 lariflng them inothe eXsiilg hargaining uit (Sundru .. -l/ln. ebhrah ( hu,,le. (eruld(i ('lork. (eiorie /E 11idn,,irnih ( -itndr,* OluriA. und t Duid anrldr(C ntlinued253 NLRB No. 34283 )ELCISIONS OF NATIONAL L.ABOR RELATIONS BO()ARDReview of the record, including that in the un-derlying unit clarification proceeding, shows that,following a hearing, the Regional Director forRegion 30 issued a Decision and Order on January8 and a Supplemental Decision and Order on Janu-ary 15, finding that Respondent's six customerservice representatives are an accretion to the exist-ing unit represented by the Union. Thereafter, Re-spondent filed timely requests for review of the Re-gional Director's decisions. On March 5. by tele-gram, the Board denie Respondent's requests forreview. Further, on March 20, the Board tele-graphically denied Respondent's "Request for Re-consideration of Denial of Request for Review,"which had been filed on March 7. Under the provi-sions of Section 102.67(b) of the Board's Rules andRegulations, Series 8, as amended, denial of a re-quest for review constitutes an affirmance of theRegional Director's action and also precludes reliti-gating any such issues in any related unfair laborpractice proceeding. Respondent now claims thatthe six employees should not be included in thebargaining unit on the grounds, inter lia, that: (1)they are managerial eniployees: (2) they do notdesire inclusion in the unit; and (3) they are ex-cluded by the description of the bargaining unit inthe applicable collective-bargaining agreement.These contentions were fully considered and re-jected in the underlying clarification proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding."All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding. and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.Z(rIt N I R I , N 8N(1 C 199) As Triold prcLiously, the iix Cmrply -eS h.l Ito.l, Cd tO I l rl[ lillt' I I bis cile oa the gro iund tihai they are teerlplo ee%, ,khwIsu rpreenrll;itiol by tilt I olin contlllS lt. tile hbsis of tileiltalrlt Ullflair labor practice comllplailll, and thereforce tit (dispositioll of1Ih, case Iil, "linpan or ilpede Ihler ability to protecl their llteresctW hcrhy dcll thtC Motion lio Intcrlec The Ihroild is of the pillniotthal there is lno basis I{r permittillg the nlplhyict e l, It lelrelc, and thallrtllilg tIIo pernlllt sl' h irtcrtventito l ould 11ol prejudice helil tderit.;district court sluit, which i ill h decided upon its oiux i ilerit,e et I'St tllireli I'hw (a, ( o. N. R B.3 13 U S 146, 162 ( 1411Rules iand Rgulations of ce Boardl. Scs 10)2 7(f) aMid 12 19(clOn the basis of the entire record, the Boardmakes the following:FINI)IN(iS 01 FAC'II. I H BUSINLSS 01 RSPONI)l NI'Respondent, a Wisconsin corporation, with head-quarters and a production facility in WisconsinRapids, Wisconsin, is engaged in the productionand distribution of paper products. During the pastcalendar year, Respondent, in the course and con-duct of its business operations, sold and shippedfrom its Wisconsin Rapids, Wisconsin, facilityproducts, goods, and materials valued in excess of$50.000 directly to points located outside the Stateof Wisconsin.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. 'I H lABOR OR(;ANIZATION INVOI.VLD)Office & Professional Employees InternationalUnion, Local 5, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.IIl. TI'lE NIAIR I AOR PRACTICRSA. The Unit, and the Union s RepresentativeSltulusThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All eligible employees engaged in office andclerical work, including customer service rep-resentatives, in the offices of Wisconsin RapidsDivision, Kraft Division, Paperboard ProductsDivision, Main Office, Consoweld Corpora-tion, and Consoweld Distributors, Inc., andany successors or assigns, all of which are lo-cated in the city of Wisconsin Rapids, WoodCounty, Wisconsin; Biron Division and Re-search and Development Division, which arelocated in the Village of Biron, Wood County,Wisconsin; and all eligible employees engagedin office and clerical work and employees clas-sified as Technicians in the offices of the Wis-consin River Division, located in the Villageof Whiting and the Township of Linwood,Portage County, Wisconsin. The term "eligibleemployees" shall be defined as "hourly paidemployees engaged in office and clericalwork." Managerial. supervisory, professional,284 )NS()I II)AT'II) APIRS, INCtechnical (other than those covered by the col-lective-hargaining agreement), and confidentialemployees as defined in the Labor Manage-ment Relations Act of 1947, as amended, areexcluded.The Union has been the collective-bargainingrepresentative of all the employees in said unit, andthe Union continues to be such exclusive repre-sentative, within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent'sRcfusalCommencing on or about January 18, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 25, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceMarch 25, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging i unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. TEi EFIECT OF THE UNFAIR ABORPRACTICES UP'ON COMMER(CIThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE RMED l)YHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all the employeesin the appropriate unit, including the six customerservice representatives.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI tSIONS OlF L.Xw1. Consolidated Papers, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Office & Professional Employees InternationalUnion, Local 95, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All eligible employees engaged in office andclerical work, including customer service repre-sentatives, in the offices of Wisconsin Rapids Divi-sion, Kraft Division, Paperboard Products Divi-sion, Main Office, Consoweld Corporation, andConsoweld Distributors, Inc., and any successorsor assigns, all of which are located in the city ofWisconsin Rapids, Wood County, Wisconsin; BironDivision and Research and Development Division,which are located in the Village of Biron, WoodCounty, Wisconsin: and alleligible emplosees en-gaged in office and clerical work and employeesclassified as Technicians in the offices of the W'is-consin River Division, located in the Village ofWhiting and the Township of Linwood. PortageCounty, Wisconsin. constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act. The term "eli-gible employees" shall he defined as "hourly paidemployees engaged in office and clerical work."Managerial, supervisory, professional, technical(other than those covered b the collective-bar-gaining agreement), and confidential employees asdefined in the Labor Management Relations Act of1947. as amended, are excluded.4. Since January 8, 1980, the above-named labororganization has been and now is the exclusi,~e rep-resentative of all employees in the aforesaid appro-priate unit as it has been clarified, for the purposeof collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. By refusing on or about March 25, 1980. andat all times thereafter, to bargain collectively iththe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged ini and is engaging in unfair labor practiceswithin the mricaning of Section 8(a)(1) of the Act.2S  I)LCISI()NS ()F NATIONAL. I.ABOR RELATIONS BOARI)7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Consolidated Papers, Inc., Wisconsin Rapids, Wis-consin, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Office & Profes-sional Employees, International Union, Local 95,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All eligible employees engaged in office andclerical work, including customer service rep-resentatives, in the offices of Wisconsin RapidsDivision, Kraft Division, Paperboard ProductsDivision, Main Office, Consoweld Corpora-tion, and Consoweld Distributors, Inc., andany successors or assigns, all of which are lo-cated in the city of Wisconsin Rapids, WoodCounty, Wisconsin; Biron Division and Re-search and Development Division, which arelocated in the Village of Biron, Wood County,Wisconsin; and all eligible employees engagedin office and clerical work and employees clas-sified as Technicians in the offices of the Wis-consin River Division, located in the Villageof Whiting and the Township of Linwood,Portage County, Wisconsin. The term "eligibleemployees" shall be defined as "hourly paidemployees engaged in office and clericalwork." Managerial, supervisory, professional,technical (other than those covered by the col-lective-bargaining agreement), and confidentialemployees as defined in the Labor Manage-ment Relations Act of 1947, as amended, areexcluded.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all the employees in the aforesaid appropriateunit with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Wisconsin Rapids, Wisconsin, fa-cility copies of the attached notice marked "Ap-pendix."7Copies of said notice, on forms providedby the Regional Director for Region 30. afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 30,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.7 In he event that his Order is enforced by a Judgment of a UnitedSlates Court of Appeals, the word' in the notice reading 'Posled byOrder of the National l.ahor Relations Board" shall read Posted Pursu-ant o a Judgment of the United Slates Court of Appeals nforrciig anOrder of Ihe National Labor Relations Board"APPENDIXNOrTICE TO EMPOYEESPosTFnD BY ORDER OF THFNATIONAL LABOR REILATIONS BOARDAn Agency of the United States GovernmentWI: W.L N refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Office & Professional Employees Interna-tional Union, Local 95, AFL-CIO, as the ex-clusive representative of the employees in thebargaining unit described below.WI WIl.L Nor in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE wir.L, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all the employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All eligible employees engaged in office andclerical work, including customer servicerepresentatives, in the offices of WisconsinRapids Division, Kraft Division, PaperboardProducts Division, Main Office, ConsoweldCorporation, and Consoweld Distributors, C()NS(OI.II)A'II) PAPI'IRS, INCInc., and any successors or assigns, all ofwhich are located in the city of WisconsinRapids, Wood County, Wisconsin; Biron Di-vision and Research and Development Divi-sion, which are located in the Village ofBiron, Wood County, Wisconsin; and all eli-gible employees engaged i office and clcri-cal work and employees classified as Tech-nicians in the offices of the Wisconsin RiverDivision, located in the Village of Whitingand the Township of Linwood, PortageCounty, Wisconsin. The term "eligible em-ployeces" shall be defined as "hourly paidemployees engaged in office and clericalwork." Managerial, supervisory, profession-al, technical (other than those covered bythe collective-bargaining agreement), allndconfidential employees as defined in tlheL.abor Management Relations Act of 1947,as amended, are excluded.CONSOI IDA'I 1I) PAPIERS, IN(.2S7